Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election filed on 12/21/2020 in response to a restriction requirement mailed on 10/21/2020 of an application filed on 03/13/2020 in which claims 1-18 are currently pending. Claims 1-5 and 9-18 are being examined while claims 6-8 are considered withdrawn.

Election/Restrictions

Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.

Applicant’s election without traverse of Species I in the reply filed on 12/21/2020 is acknowledged.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 03/13/2020.

Drawings

The Examiner contends that the drawings submitted on 03/13/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 9, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki (JP 2005-242606A Translation).

As to claim 1, Iwaki teaches an information processing apparatus comprising:

a display control unit configured to display a plurality of virtual viewpoint images respectively corresponding to a plurality of virtual viewpoints on a display unit, wherein each of the plurality of virtual viewpoint images is generated based on image data obtained by a plurality of image capturing apparatuses performing image capturing from different directions ([0043]-[0060] and [0084]-[0093]);

a reception unit configured to receive an input in accordance with a user operation for changing a virtual viewpoint corresponding to one virtual viewpoint image of the plurality of virtual viewpoint images displayed on the display unit ([0043]-[0060] and [0084]-[0093]; also see FIGs. 9A and 9B and [0080] 

and a viewpoint control unit configured to perform control to change a plurality of virtual viewpoints respectively corresponding to the plurality of virtual viewpoint images based on the received input ([0043]-[0060] and [0084]-[0093]; also see FIGs. 9A and 9B and [0080] where a touch panel is mentioned; [0081] mentions how it is possible to display an optimum virtual viewpoint image for the user).

As to claims 15 and 18, the apparatus of claim 1 comprises all the elements and performs all the steps of the method of claim 15 and the non-transitory compute readable storage medium of claim 18. Therefore, claims 15 and 18 are rejected similarly as claim 1.

As to claim 2, Iwaki further teaches a viewpoint information acquisition unit configured to acquire viewpoint information indicating at least positions and orientations of the plurality of virtual viewpoints corresponding to each of the plurality of virtual viewpoint images, wherein the control by the viewpoint control unit changes at least one of the positions and the orientations of the plurality of virtual viewpoints indicated by the acquired viewpoint information based on the received input ([0050]-[0059] and [0081]).

As to claim 3, Iwaki further teaches wherein the control by the viewpoint control unit changes the plurality of virtual viewpoints including a first virtual viewpoint and a second virtual viewpoint so that a change in position of the first virtual viewpoint relative to a reference position within a three-dimensional space and a change in position of the second virtual viewpoint relative to the reference position correspond to each other ([0050]-[0059] and [0081]).

As to claim 9, Iwaki further teaches wherein the viewpoint information indicates a magnitude of a viewing angle corresponding to the virtual viewpoint ([0051] and [0059] – “zoom, focus”).

As to claim 12, Iwaki further teaches wherein in a first area within the display unit, a first virtual viewpoint image of the plurality of virtual viewpoint images is displayed and in a second area within the display unit, a second virtual viewpoint image of the plurality of virtual viewpoint images is displayed ([0050]-[0059]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Okutani (US 2018/0061071).

As to claim 4, Iwaki does not teach wherein the reference position is a three-dimensional position of an object located at a center of a virtual viewpoint image corresponding to the first virtual viewpoint.

However, Okutani teaches wherein the reference position is a three-dimensional position of an object located at a center of a virtual viewpoint image corresponding to the first virtual viewpoint ([0031], [0034], [0041], [0042], [0048], [0051]-[0056], and [0075]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iwaki’s system with Okutani’s system in order to provide a display control apparatus that describes a technique of reducing the possibility that an operator who sets a virtual viewpoint loses sight of a specific object (Okutani; [0025]).

As to claim 5, the combination of Iwaki and Okutani teaches wherein the control by the viewpoint control unit controls the second virtual viewpoint so that the object is located at a center of a virtual viewpoint image corresponding to the second virtual viewpoint (Okutani; [0031], [0034], [0041], [0042], [0048], [0051]-[0056], and [0075]).

Claims 4 and 5 are further rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Hansen (US 2012/0309518).

As to claim 4, Iwaki does not teach wherein the reference position is a three-dimensional position of an object located at a center of a virtual viewpoint image corresponding to the first virtual viewpoint.

However, Hansen teaches wherein the reference position is a three-dimensional position of an object located at a center of a virtual viewpoint image corresponding to the first virtual viewpoint ([0098], [0100], [0106], [0109], and [0110]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iwaki’s system with Hansen’s system in order to present a game environment where the virtual camera is auto-centered on an object of interest in the game environment. The system allows a player to change the direction and position of the virtual camera by using motion sensing technology in the portable electronic device. When viewing an object of interest, the field-of-view of the virtual camera will remain centered on the object of interest and will move relative to the object of interest. The object of interest can thus remain in the center of animated images even as the direction and position of the virtual camera change within the virtual world (Hansen; [0006]).

As to claim 5, the combination of Iwaki and Hansen teaches wherein the control by the viewpoint control unit controls the second virtual viewpoint so that the object is located at a center of a virtual .

Claims 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Nakao (US 2020/0234495).

As to claims 10 and 16, Iwaki does not teach determining, based on a user operation, whether to change the plurality of virtual viewpoints based on the received input or to change only the virtual viewpoint corresponding to the one virtual viewpoint image of the plurality of virtual viewpoints based on the received input.

However, Iwaki does teach changing the plurality of virtual viewpoints based on the received input or changing only the virtual viewpoint corresponding to the one virtual viewpoint image of the plurality of virtual viewpoints based on the received input ([0050]-[0059]).

In addition, Nakao teaches presenting viewpoint changing options on a touch panel for user to be engaged with ([0102], [0112]-[0127], [0155]-[0164], [0181]-[0205], and [0210]-[0243]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iwaki’s system with Nakao’s system to show determining, based on a user operation, whether to change the plurality of virtual viewpoints based on the received input or to change only the virtual viewpoint corresponding to the one virtual viewpoint image of the plurality of virtual viewpoints based on the received input in order to implement reduction of the work burden relating to generation of a virtual viewpoint image (Nakao; [0009]).

As to claim 11, the combination of Iwaki and Nakao teaches wherein on the display unit, an image for causing a user to select whether to change the plurality of virtual viewpoints based on the received input or to change only the virtual viewpoint corresponding to the one virtual viewpoint image is 

As to claim 13, Iwaki does not teach wherein the control by the viewpoint control unit changes a virtual viewpoint corresponding to the first virtual viewpoint image that is displayed in the first area and a virtual viewpoint corresponding to the second virtual viewpoint image that is displayed in the second area in response to that an input in accordance with a touch operation for the first area is received.

However, Nakao teaches wherein the control by the viewpoint control unit changes a virtual viewpoint corresponding to the first virtual viewpoint image that is displayed in the first area and a virtual viewpoint corresponding to the second virtual viewpoint image that is displayed in the second area in response to that an input in accordance with a touch operation for the first area is received ([0102], [0112]-[0127], [0155]-[0164], [0181]-[0205], and [0210]-[0243]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iwaki’s system with Nakao’s system in order to implement reduction of the work burden relating to generation of a virtual viewpoint image (Nakao; [0009]).

As to claim 14, the combination of Iwaki and Nakao teaches wherein the control by the viewpoint control unit changes a virtual viewpoint corresponding to the first virtual viewpoint image that is displayed in the first area and a virtual viewpoint corresponding to the second virtual viewpoint image that is displayed in the second area in response to that an input in accordance with a touch operation for the second area is received (Nakao; [0102], [0112]-[0127], [0155]-[0164], [0181]-[0205], and [0210]-[0243]).

As to claim 17, Iwaki further teaches wherein in a first area within the display unit, a first virtual viewpoint image of the plurality of virtual viewpoint images is displayed and in a second area within the display unit, a second virtual viewpoint image of the plurality of virtual viewpoint images is displayed ([0050]-[0059]).

Iwaki does not teach wherein the control by the viewpoint control unit changes a virtual viewpoint corresponding to the first virtual viewpoint image that is displayed in the first area and a virtual viewpoint corresponding to the second virtual viewpoint image that is displayed in the second area in response to that an input in accordance with a touch operation for the first area is received, and the control by the viewpoint control unit changes a virtual viewpoint corresponding to the first virtual viewpoint image that is displayed in the first area and a virtual viewpoint corresponding to the second virtual viewpoint image that is displayed in the second area in response to that an input in accordance with a touch operation for the second area is received.

However, Nakao teaches wherein the control by the viewpoint control unit changes a virtual viewpoint corresponding to the first virtual viewpoint image that is displayed in the first area and a virtual viewpoint corresponding to the second virtual viewpoint image that is displayed in the second area in response to that an input in accordance with a touch operation for the first area is received, and the control by the viewpoint control unit changes a virtual viewpoint corresponding to the first virtual viewpoint image that is displayed in the first area and a virtual viewpoint corresponding to the second virtual viewpoint image that is displayed in the second area in response to that an input in accordance with a touch operation for the second area is received ([0102], [0112]-[0127], [0155]-[0164], [0181]-[0205], and [0210]-[0243]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iwaki’s system with Nakao’s system in order to implement reduction of the work burden relating to generation of a virtual viewpoint image (Nakao; [0009]).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482